DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the light reflection layer” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The claim recites “a light reflective layer” in line 2.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwano (US 7727618 B2), in view of Dick et al. (US 2009/0301191 A1) (“Dick”).
With respect to claim 1, Iwano discloses a decoration element (abstr.) comprising a light reflective layer – elements 15 and 25 - and a light absorbing layer provided on the light reflective layer – elements 16 and 26, elements 16 and 26 which are disclosed as pigmented layers have been interpreted as light absorbing layers, layer 16 formed of black ink, layer 26 formed of blue ink, wherein the surface of the light absorbing layer forms a continuous interface with a surface of the light reflective layer (col. 2, lines 40-47, col. 5, lines 2-11, col. 7, lines 6-26, col. 10, lines 55-67, col. 11, lines 1-50, Figs. 4 and 6).  Iwano is silent with respect to the light absorbing layer formed only with Si.  Dick discloses a decoration element (0052), comprising a partially reflective layer formed only with Si.  The recitation “light absorbing layer” has been interpreted as a recitation of intended use.  Since a layer formed only of Si is disclosed in the instant Specification as a light absorbing layer, the layer composed only of Si in Dick was interpreted as corresponding to the light absorbing layer of the instant invention.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form elements 16 and 26 of Iwano only of Si as light In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
As to claim 3, Iwano and Dick teach the element of claim 1.  Iwano discloses a color film – elements 14 and 28 - provided on the light reflective layer, the light reflective layer being between the color film and the light absorbing layer (col. 2, lines 40-47, col. 10, lines 55-67, col. 11, lines 1-50, Figs. 4 and 6).  
With respect to claim 4, Iwano and Dick teach the element of claim 1.  Iwano discloses an element comprising a substrate – element 13 - on the light reflective layer, such that the light reflective layer is between the substrate and the light absorbing layer (col. 10, lines 55-58, col. 11, lines 21-25, Figs. 4 and 6).
Regarding claim 5, Iwano and Dick teach the element of claim 1.  Iwano teaches a light absorbing layer wherein a surface of the light absorbing layer comprises at least two points at which corresponding thicknesses of the light absorbing layer are different – element 16 in Fig. 4.
As to claim 13, Iwano and Dick teach the element of claim 1.  The recitation “The decoration element of Claim 1, which is a deco film or a case of a mobile device” has been interpreted as a recitation of intended use.  Iwano is silent with respect to the element being a deco film per se, however, Iwano discloses that the thicknesses of the layers of the element are in the micrometer range (col. 10, lines 55-67, col. 11, lines 1-50), thus, it would have been obvious to a person of ordinary skill in the art that the element of Iwano and Dick is capable to perform as intended.

Claims 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwano, in view of Dick, and further in view of Korechika et al. (US 2008/0206495 A1) (“Korechika”).
With respect to claim 6, Iwano and Dick teach the element of claim 1, but are silent with respect to the light absorbing layer as recited in the claim.  Korechika discloses an optical element comprising a layer that provides reflection, interference and diffraction of incident light impinging onto a base member (abstr.), wherein the layer comprises at least one region in which an upper surface is an inclined surface, which is inclined at an angle greater than 0 degrees and less than 90 degrees, and wherein the layer comprises regions having a thickness different from a thickness in any one region having the inclined surface to provide specific optical effects (0051, Fig. 5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the light absorbing layer of Iwano having at least one region in which an upper surface is an inclined surface, which is inclined at an angle greater than 0 degrees and less than 90 degrees, and wherein the layer comprises regions having a thickness different from a thickness in any one region having the inclined surface as it is known in the art of decorating elements to form optical surfaces as disclosed in Korechika to obtain specific optical effects.
Regarding claim 7, Iwano and Dick teach the element of claim 1, but are silent with respect to the light absorbing layer having dichroism as recited in the claim.  Korechika discloses an optical element comprising a layer that provides reflection, interference and diffraction of incident light impinging onto a base member (abstr.), wherein the layer comprises at least one region in which an upper surface is an inclined 
As to claim 8, Iwano and Dick teach the element of claim 1, but are silent with respect to the patterns as recited in the claim.  Korechika discloses an optical element comprising a layer that provides reflection, interference and diffraction of incident light impinging onto a base member (abstr.), wherein the layer includes a pattern having cone-shaped protrusions (0048, Fig. 5), or a pattern having a protrusion in which the top of the protrusion forms a line (0035, Fig. 1), to obtain specific optical effects.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide an upper surface of the light absorbing layer of Iwano of Fig. 6 (col. 11, lines 21-50) having a pattern having cone-shaped protrusions or a pattern having a protrusion in which the top of the protrusion forms a line to form optical surfaces as disclosed in Korechika to obtain specific optical effects, 
With respect to claim 9, Iwano, Dick and Korechika teach the element of claim 8.  Korechika discloses that in the pattern having cone-shaped protrusions two of the core-shaped protrusions have the same shape (Fig. 5).  Regarding the recitation “core-
Regarding claim 10, Iwano, Dick and Korechika teach the element of claim 8.  Korechika discloses a pattern having a protrusion in which the top forms a line (0035, Fig. 1).  Regarding the recitation with respect to the pattern having only one shape when an upper surface of the pattern is observed whole rotating the pattern 360 degrees around a center of gravity of the upper surface, since the references recite all the elements of the decoration element, it would be expected that it is capable to perform as intended.
With respect to claim 11, Iwano and Dick teach the element of claim 1, but are silent with respect to the light absorbing layer having a refractive index as recited in the claim.  Korechika discloses an optical element comprising a layer that provides reflection, interference and diffraction of incident light impinging onto a base member (abstr.), wherein the layer comprises at least one region in which an upper surface is an inclined surface, which is inclined at an angle greater than 0 degrees and less than 90 degrees, and wherein the layer comprises regions having a thickness different from a thickness in any one region having the inclined surface to provide specific optical effects (0051, Fig. 5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the light absorbing layer of Iwano in Fig. 6 (col. 11, lines 21-50) having a structure as disclosed in Korechika to obtain specific optical effects.  As the references disclose the material and the structure of the 
Regarding claim 12, Iwano and Dick teach the element of claim 1, but are silent with respect to the light absorbing layer having an extinction coefficient as recited in the claim.  Korechika discloses an optical element comprising a layer that provides reflection, interference and diffraction of incident light impinging onto a base member (abstr.), wherein the layer comprises at least one region in which an upper surface is an inclined surface, which is inclined at an angle greater than 0 degrees and less than 90 degrees, and wherein the layer comprises regions having a thickness different from a thickness in any one region having the inclined surface to provide specific optical effects (0051, Fig. 5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the light absorbing layer of Iwano in Fig. 6 (col. 11, lines 21-50) having a structure as disclosed in Korechika to obtain specific optical effects.  As the references disclose the material and the structure of the light absorbing layer as disclosed in the instant Specification, it is inherent that the light absorbing layer according to the references has an extinction coefficient that satisfies claim 12.

Response to Arguments
Applicant’s arguments filed on Jan. 18, 2022 have been fully considered.
Although claim 1 has been amended, claim 1 is further rejected under 35 USC 112(b), as discussed above.
The Applicant has argued in Iwano layer 15 does not form a continuous interface with a surface of layer 16 as there is layer 14 dispersed between adjacent interfaces between the layers 15 and 14, a three-dimensional layer 17 formed of layers 14 and 15.  The Applicant argued there is an intermittent arrangement between the interface between layer 15 and 14 and the interface between layer 15 and 16.  The Examiner notes the Examiner relied both on Fig. 4 and Fig. 6 for the feature of the continuous interface between a surface of a light reflective layer and a surface of a light absorbing layer.  Iwano discloses a light reflective layer – elements 15 and 25 - and a light absorbing layer provided on the light reflective layer – elements 16 and 26, wherein the surface of the light absorbing layer forms a continuous interface with a surface of the light reflective layer (col. 2, lines 40-47, col. 5, lines 2-11, col. 7, lines 6-26, col. 10, lines 55-67, col. 11, lines 1-50, Figs. 4 and 6).  Although there exists a pattern formed of layers 14 and 15, there exists a continuous interface between elements 15 and 16 in Fig. 4 and elements 25 and 26 in Fig. 6.  
The Applicant argued there is no teaching or suggestion in Iwano that would have motivated one of ordinary skill in the art to modify the amount of brilliant particles in layer 15 to be more than 85 wt %.  The Examiner notes neither claim 1 nor other claims of the instant invention recite a content of particles of more than 85 wt %.  
The Applicant argued Dick does not suggest a continuous interface with a surface of the light absorbing layer, or use of the absorbing layer of Dick in the decorative member of Iwano.  The Examiner notes Iwano discloses a continuous interface between the surfaces of the light absorbing layer and the light reflective layer as discussed above.  Dick was cited for disclosing a decoration element (0052), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
The Applicant argued including silicon in an amount greater than 85 wt % in layer 15 of Iwano would render the decorative member of Iwano unsuitable for its intended purpose.  The Examiner notes neither claim 1, nor any other claim of the instant invention recites the content of silicon in the light absorbing layer in an amount of greater than 85 wt %.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783